 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                         EASTERN DISTRICT OF CALIFORNIA
 8
 9   DIANE DUNCAN BROOKS,                    )   Case No.: 1:17-cv-01506-BAM
                                             )
10               Plaintiff,                  )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $10,000.00 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $1,314.80 as
20   authorized by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21
     IT IS SO ORDERED.
22
        Dated:   November 18, 2019                   /s/ Barbara   A. McAuliffe      _
23
                                                 UNITED STATES MAGISTRATE JUDGE
24
25
26
27
                                             -1-
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     -2-
28
